 

Exhibit 10.5

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE HAS BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO ITS DISTRIBUTION OR RESALE, AND MAY NOT BE
SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF
COUNSEL SATISFACTORY TO THE DEBTOR TO THE EFFECT THAT SUCH REGISTRATION IS NOT
REQUIRED.

 

UNSECURED PROMISSORY NOTE

 

$41,352.24 November 9, 2017

 

FOR VALUE RECEIVED, the undersigned, American Power Group, Inc., an Iowa
corporation (the “Debtor”) located at 2503 E. Poplar Street, Algona, IA 50511,
hereby promises to pay to the Arrow, LLC, 2747 Paradise Road, Suite 3604, Las
Vegas, NV 89109 (the “Holder”), the principal sum of Forty One Thousand Three
Hundred and Fifty Two and 24/100 Dollars ($41,352.24) or such lesser principal
amount then outstanding, together with all accrued and unpaid interest thereon
on December 31, 2017. Interest on the principal amount of this Note will accrue
from and including the date hereof until and including the date such principal
amount is paid, at a rate equal to ten percent (10%) per annum. Interest shall
be computed on the basis of a 360-day year and a 30-day month.

 

The outstanding balance of this Note shall be rendered immediately due and
payable, without the necessity of a Demand Notice, in case of any of the
following acts (individually, an “Event of Default”): (a) entry of any judgment
or order against the Debtor for the payment of money, if the same is not
satisfied or enforcement proceedings are not stayed within sixty (60) days or
if, within sixty (60) days after the expiration of any such stay, the judgment
or order is not dismissed, discharged or satisfied; (b) appointment of a
receiver, trustee, custodian or similar official, for the Debtor or any property
or assets of the Debtor; (c) conveyance of any or all assets to a trustee,
mortgagee or liquidating agent or assignment for the benefit of creditors by the
Debtor; or (d) commencement of any proceeding under any law or any jurisdiction,
now or hereafter in force, relating to bankruptcy, insolvency, renegotiation of
outstanding indebtedness, arrangement or otherwise to the relief of debtors or
the readjustment of indebtedness, by or against the Debtor. Notwithstanding
anything contained herein to the contrary, upon the occurrence of an Event of
Default, the entire outstanding amount of principal and interest of this Note
shall become immediately due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby expressly waived.

 

The Debtor may prepay this Note, in whole or in part, at any time prior to
demand or acceleration, and without discount, premium or penalty. Any permitted
payment of principal by the Debtor will be accompanied by payment of all accrued
and unpaid interest on the principal sum being repaid.

 

The Debtor agrees to pay all costs, charges and expenses incurred by the Holder
and its assigns (including, without limitation, costs of collection, court
costs, and reasonable attorneys’ fees and disbursements) in connection with the
successful enforcement of the Holder’s rights under this Note (all such costs,
charges and expenses being herein referred to as “Costs”). Presentment for
payment, demand, protest, notice of protest and notice of nonpayment are hereby
waived. The Debtor agrees that any delay on the part of the Holder in exercising
any rights hereunder will not operate as a waiver of such rights, and further
agrees that any payments received hereunder will be applied first to Costs, then
to interest, and the balance to principal. The Holder shall not by any act,
delay, omission, or otherwise be deemed to waive any of its rights or remedies,
and no waiver of any kind to enforce this Note shall be valid unless in writing
and signed by the Holder. This Note is payable in any event and is not subject
to offset or reduction because of any other claims of Debtor against the Holder.

 



 

 

 

This Note applies to, inures to the benefit of, and binds the successors and
assigns of the parties hereto. This Note is not negotiable or transferable to
any other holder without the written consent of the Debtor. This Note is made
under and shall be governed by the internal laws of the Commonwealth of
Massachusetts.

 

IN WITNESS WHEREOF, the Debtor has executed this Note as an instrument under
seal as of the date first written above.

 

DEBTOR         AMERICAN POWER GROUP, INC.         By: /s/ Charles E. Coppa  
Charles E. Coppa    CEO   

 



2

 

